Exhibit 10.2


2018 Executive Officer Target Bonus Opportunities


TrueCar, Inc. (the “Company”) provides its executive officers the opportunity to
earn a cash incentive bonus each quarter. Actual quarterly executive officer
bonuses are determined at the sole discretion of the Compensation & Workforce
Committee (the “Committee”) of the Company’s Board of Directors.  Each executive
officer’s annual bonus opportunity is expressed as a percentage of base salary.
  This opportunity is split over the four quarters with payouts, if any,
determined in the discretion of the Committee and delivered shortly after the
end of each quarter. The annual target bonus opportunity for each of our
executive officers for 2018 is as follows:


Name
Title
2018 Target Bonus Opportunity as a Percentage of Base Salary
Chip Perry
President & CEO
100%
Mike Darrow
EVP, Partner & OEM Development; President, ALG
50%
Neeraj Gunsagar
EVP, Chief Marketing Officer
50%
John Pierantoni
Interim CFO, CAO
40%
Brian Skutta
EVP, Dealer Sales & Services
75%
Jeff Swart
EVP & General Counsel
50%

 





